UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 00-7639



In Re: GERALD DAVID DAVAGE,

                                                            Petitioner.



        On Petition for Writ of Mandamus.      (CR-94-41-JFM)


Submitted:   January 11, 2001               Decided:   January 19, 2001


Before NIEMEYER, WILLIAMS, and KING, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Gerald David Davage, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Gerald David Davage, a Maryland inmate, filed a petition for

a writ of mandamus requesting that this court vacate orders entered

by the district court denying his 28 U.S.C.A. § 2255 (West Supp.

2000) motion and dismissing his independent action to set aside the

§ 2255 judgment on the ground that the district court judge was

biased against him. Davage also asks that the district court judge

recuse himself from any of Davage’s future actions. Because Davage

appears dissatisfied merely with the judge’s rulings in his cases

and has not established any extrajudicial bias, recusal is not

warranted.    In re Beard, 811 F.2d 818, 827 (4th Cir. 1987) (holding

that nature of alleged bias must be personal and not arising out of

litigation). Finally, we decline to vacate the judge’s prior orders

because Davage appealed from those rulings, and we upheld them on

appeal.   See In re United Steelworkers of Am., 595 F.2d 958, 960

(4th Cir. 1979) (noting that mandamus may not be used as substitute

for appeal).    Although we grant Davage leave to proceed in forma

pauperis, we deny his petition for a writ of mandamus.   We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                     PETITION DENIED




                                  2